1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10

11    KATHLEEN EMERSON and DANIEL                      No. 2:19-cv-00810-TLN-DB
      ENOS,
12
                         Plaintiffs,
13
             v.
14
      KRISTA MITCHELL,
15
                         Defendant.
16

17    KATHLEEN EMERSON and DANIEL                      No. 2:19-cv-01529-JAM-KJN
      ENOS,
18
                         Plaintiffs,
19
             v.
20                                                     RELATED CASE ORDER
      KRISTA MITCHELL,
21
                         Defendants.
22

23          Defendant removed Case No. 2:19-cv-01529-JAM-KJN on August 9, 2019. Examination
24   of the above-captioned actions reveals that they are related within the meaning of Local Rule 123
25   (E.D. Cal. 1997). Pursuant to Rule 123 of the Local Rules of the United States District Court for
26   the Eastern District of California, two actions are related when they involve the same parties and
27   are based on a same or similar claim; when they involve the same transaction, property, or event;
28
                                                       1
1    or when they “involve similar questions of fact and the same question of law and their assignment

2    to the same Judge . . . is likely to effect a substantial savings of judicial effort.” L.R. 123(a).

3    Further,

4                    [i]f the Judge to whom the action with the lower or lowest number
                     has been assigned determines that assignment of the actions to a
5                    single Judge is likely to effect a savings of judicial effort or other
                     economies, that Judge is authorized to enter an order reassigning all
6                    higher numbered related actions to himself or herself.
7    L.R. 123(c).

8             Here, the actions involve the same Plaintiffs and Defendant, are based on the same

9    background facts, and involve the same or similar questions of law. Indeed, Defendant’s Notice

10   of Removal provides that the actions involve “identical claims, identical causes of action, same

11   parties, and stems from a common nucleus of operative fact . . . .” (ECF No. 1 at 3.)

12   Consequently, assignment to the same judge would “effect a substantial savings of judicial

13   effort.” L.R. 123(a), see also L.R. 123(c).
14            Relating the cases under Local Rule 123, however, merely has the result that both actions
15   are assigned to the same judge, it does not consolidate the actions. Under the regular practice of

16   this Court, related cases are generally assigned to the judge and magistrate judge to whom the
17   first filed action was assigned.
18            IT IS THEREFORE ORDERED that the action denominated 2:19-cv-01529-JAM-KJN is
19   reassigned to District Judge Troy L. Nunley and Magistrate Judge Deborah Barnes, and the
20   caption shall read 2:19-cv-01529-TLN-DB. Any dates currently set in 2:19-cv-01529-JAM-KJN
21   are hereby VACATED, and the parties are ordered to refile any pending motions before this
22   Court.

23            IT IS SO ORDERED.
24   Dated: September 11, 2019
25

26
                                              Troy L. Nunley
27
                                              United States District Judge
28
                                                         2
